1    Joe Angelo (Bar # 268542)
     jangelo@gajplaw.com
2    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
3    Roseville, CA 95747
     916-290-7778 ph
4    916-721-2767 fax
5    Attorney for Defendant
     Dean Asimos
6

7

8
                              UNITED STATES BANKRUPTCY COURT
9
                 NORTHERN DISTRICT OF CALIFORNIA – SANTA ROSA DIVISION
10

11
     In Re:                                          Case No.: 11-13214
12
                                                     A.P. Case No.: 14-01018-CN
13   DEAN GREGORY ASIMOS
                                                     Chapter 7
14                         Debtor
                                                    NOTICE OF HEARING
15   _____________________________________
                                                     Date:       November 4, 2020
16   Jason Everett Thompson                          Time:       11:00 am
                                                     Location:   Tele/videoconference
17                         Plaintiff                             Tele/videoconference
18   v.                                              Judge:      Hon. Charles Novack
19   Dean Gregory Asimos
20                         Defendant.
21

22            To the United States Bankruptcy Court, the Honorable Judge Novack, and the
23   Plaintiff
24            NOTICE IS HEREBY GIVEN that on November 4, 2020, at 11:00 a.m. or as soon
25   thereafter as the matter may be heard in, Defendant Dean Asimos (hereinafter “Defendant”) will
26   move this Court for an Order to grant his Motion for Summary Judgment. This Motion is being

27   made under F.R.C.P. 56 and F.R.B.P. 7056.

28

                                                     1


     Case: 14-01018      Doc# 77       Filed: 09/30/20   Entered: 09/30/20 14:50:55     Page 1 of 2
1           PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 9014-
2    1(c)(1) and Local Bankruptcy Rule 7007-1 written opposition must be filed at least 14 days prior
3    to the November 4, 2020 hearing. A failure to oppose the motion may result in the relief sought
4    being granted. If opposition is presented, or if there is other good cause, the Court may continue
5    the hearing to permit the filing of evidence and briefs. Any reply shall be filed and served at
6    least 7 days prior to the actual scheduled hearing date.
7           PLEASE TAKE FURTHER NOTICE that pursuant to the Fourth Amended General
8    Order 38, signed on September 23, 2020 by Chief Bankruptcy Judge Charles Novack, no in
9    person hearings will be held and, should an appearance on the motion be necessary, it will be
10   conducted through a telephonic or video proceeding. All interested parties should consult the
11   Bankruptcy Court’s website at www.canb.uscourts.gov for information about court
12   operations during the COVID-19 pandemic. The Bankruptcy Court’s website provides
13   information regarding how to arrange a telephonic or video appearance. If you have any
14   questions regarding how to appear at a court hearing, you may contact the Bankruptcy
15   Court by calling 888-821-7606 or by using the Live Chat feature on the Bankruptcy Court’s
16   website.”
17

18

19   Dated: September 30, 2020                     Gale, Angelo, Johnson, & Pruett, P.C.
20
                                                   By: /s/ Joe Angelo
21
                                                   Joe Angelo
22                                                 Attorney for Defendant Dean Asimos

23

24

25

26

27

28

                                                      2


     Case: 14-01018       Doc# 77     Filed: 09/30/20     Entered: 09/30/20 14:50:55        Page 2 of 2
